Title: To James Madison from Stephen Moylan, 7 March 1804
From: Moylan, Stephen
To: Madison, James



Sir
Philadelphia March 7th. 1804
Your order to pay Amey Scott came this day to my hand, I have paid her 100 dollars, I send you the account underneath of what disbursments I have made if you wish for the particular bills I will send them to you on demand, I am very respectfully Sir your obedient Servant
Stephen Moylan


1803
dolls.
cents


July 23d. repairs to the house & kitchen
46.
82


augt. 20th your order favor James Kerr
34.
—


1804




Janua. 1. ditto to Doctor Stephens
50.
—


March 3. ditto to Amey S[c]ott
100.
—



$230.
82



 

   
   RC (DLC).



   
   Letter not found.



   
   For an explanation of this charge, see James Ker to JM, 13 Aug. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:303–4).


